
	

114 HR 3167 IH: Tax Administration Integrity Act
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3167
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Mr. Katko introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prohibit the designation of individuals who are not
			 employees of the Internal Revenue Service to examine certain books and
			 witnesses.
	
	
 1.Short titleThis Act may be cited as the Tax Administration Integrity Act. 2.Prohibition on designation of individuals who are not employees of the IRS to examine certain books and witnesses (a)In generalSection 6103(n) of the Internal Revenue Code of 1986 is amended by adding at the end the following: No such person may be designated to receive summoned books, papers, records, or other data and to take summoned testimony under oath..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to any designation of a person under section 6103(n) of the Internal Revenue Code of 1986 pursuant to section 301.7602–1T of the temporary regulations adopted June 17, 2014 (TD 9669), that is in effect on the date of enactment of this Act.
			
